I N   T H E      C O U R T O F A P P E A L S
                                                                            A T K N O X V I L L E

                                                                                                                                                    FILED
                                                                                                                                                    February 6, 1998

                                                                                                                                      Cecil Crowson, Jr.
H O M E B O U N D                 M E D I C A L C A R E O F                             )         H A M I L T O N C H A N C E R Y      Appellate C ourt Clerk
S O U T H E A S T                 T E N N E S S E E , I N C . ,                         )         C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C H - 0 0 3 0 3
                                                                                        )
                                  P l a i n t i f f - A p p e l l a n t                 )
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
v s .                                                                                   )         H O N . H O W E L L         N .   P E O P L E S
                                                                                        )         C H A N C E L L O R
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
                                                                                        )
H   O   S   P   I T A   L     S   T A   F   F   I N G S E   R V I C E   S O F           )         A F F I R M E D     A N D     R E M A N D E D
T   E   N   N   E S S   E E   ,     I   N   C   . , E D W   A R D W     A R R E N ,     )
J   E   A   N   I N E     W   A   R R   E   N   , N A N C   Y H Y D     E , A L L       )
C   A   R   E     P R   O F   E   S S   I   O   N A L S E   R V I C E   S , A N D       )
S   T   E   L   L A     M E   S   S E   R   ,                                           )
                                                                                        )
                                  D e f e n d a n t s - A p p e l l e e s               )




K Y L E           E .     H E D R I C K ,            C h a t t a n o o g a ,       f o r        A p p e l l a n t .


G A R Y R . P A T R I C K ,                          P a t r i c k ,        B e a r d       &    R i c h a r d s o n ,        P . C . ,   C h a t t a n o o g a ,
f o r a p p e l l e e s .
                                                                                   O      P          I      N        I      O       N



                                                                                                                                                                                        M c M u r r a y ,         J .



            T h i s           i s      a n          a c t i o n                w h e r e b y                t h e               p l a i n t i f f                s e e k s            t o     e n f o r c e         a

c o v e n a n t            n o t        t o          c o m p e t e                i n          a n          e m p l o y m e n t                        a g r e e m e n t                 b e t w e e n          t h e

d e f e n d a n t ,             W a r r e n ,                a n d         t h e          p l a i n t i f f .                               T h e            d e f e n d a n t s              m o v e d         f o r

s u m m a r y         j u d g m e n t .                          T h e          m o t i o n                 d i d               n o t          s e t         o u t          a n y        g r o u n d s          f o r

r e l i e f         b u t           s i m p l y              s t a t e d               t h a t             d e f e n d a n t s                         " f i l e            t h i s         m o t i o n         f o r

S u m m a r y         J u d g m e n t ,                    p u r s u a n t               t o             R u l e            5 6         o f         t h e        T e n n e s s e e                R u l e s       o f

C i v i l     P r o c e d u r e "                    a n d        r e f e r r e d                t h e           c o u r t               t o       g r o u n d s               s t a t e d        i n       t h e i r

b r i e f     i n      s u p p o r t                 o f         t h e         m o t i o n .                    T h e            b r i e f             i s      n o t          i n c l u d e d          i n     t h e

r e c o r d .               A p p a r e n t l y ,                    t h e             p a r t i e s                     d i d          n o t          m a k e          a       d e s i g n a t i o n             o f

r e c o r d         a n d           t h e           C l e r k            o f       t h e                 c o u r t               c o r r e c t l y                    o m i t t e d           t h e         b r i e f

p u r s u a n t         t o         R u l e          2 4 ,         T e n n e s s e e                      R u l e s              o f      A p p e l l a t e                    P r o c e d u r e .



            F r o m           t h e         t r i a l             c o u r t ' s               m e m o r a n d u m                         o p i n i o n                a n d        t h e     a p p e l l a t e

b r i e f s ,        i t        a p p e a r s                t h a t           t h e      m o t i o n                     f o r         s u m m a r y             j u d g m e n t             w a s         b a s e d

u p o n     t h e       p r o p o s i t i o n                      t h a t         t h e             t e r m              o f       t h e         c o v e n a n t                n o t      t o       c o m p e t e

h a d     e x p i r e d .                   T h e      a p p e l l a n t ' s                         i s s u e              i s         f r a m e d             a s         f o l l o w s :



                          W h e n             d o e s W a r r e n ' s c o v e n a n t n o t t o c o m p e t e b e g i n                                                                               t o
            r u n       u n d e r              t h e l a n g u a g e o f t h e p a r t i e s ' a g r e e m e n t ?



            C h a n c e l l o r                       P e o p l e s                    f i l e d                 a               w e l l - c r a f t e d                        a n d          s c h o l a r l y

m e m o r a n d u m            o p i n i o n               i n       w h i c h           h e             d e t e r m i n e d                    t h a t         t h e          n o n - c o m p e t i t i o n


                                                                                                            2
c l a u s e c o n t a i n e d                        i n         t h e      e m p l o y m e n t                   a g r e e m e n t              b e t w e e n             W a r r e n           a n d      t h e

p l a i n t i f f              e x p i r e d               o n         D e c e m b e r              3 1 ,         1 9 9 1 .         W e         a f f i r m             t h e          j u d g m e n t        o f

t h e     t r i a l            c o u r t .



              W e          h a v e          s t u d i e d               t h e        m e m o r a n d u m                  o p i n i o n            o f          t h e       c h a n c e l l o r               i n

l i g h t         o f        t h e      n u m e r o u s                   e x h i b i t s              a n d         d e p o s i t i o n s                    f i l e d          o n         b e h a l f      o f

a n d       i n           o p p o s i t i o n                   t o       t h e       m o t i o n                 f o r       s u m m a r y              j u d g m e n t .                      W e       h a v e

c o n c l u d e d                  t h a t          C h a n c e l l o r                      P e o p l e s '                o p i n i o n                i s         c o r r e c t                i n       a l l

r e s p e c t s              e x c e p t            a s          w e      h e r e i n a f t e r                    p o i n t        o u t .              W e ,          t h e r e f o r e ,               f e e l

i t     a p p r o p r i a t e                 t o         a d o p t          t h e        m e m o r a n d u m                 o p i n i o n             o f      t h e          c h a n c e l l o r           a s

t h e     o p i n i o n               o f      t h i s                c o u r t       w i t h          t h e         e x c e p t i o n s                 n o t e d .



              C h a n c e l l o r                   P e o p l e s '                o p i n i o n ,                 s t a t e d          v e r b a t i m ,                 i s         a s      f o l l o w s :



                                                                M E M O R A N D U M              O P I N I O N              A N D         O R D E R



             T h i s              m a t t e r             i s          b e f o r e          t h e       c o u r t             u p o n       t h e             D e f e n d a n t s '                   m o t i o n

f o r     S u m m a r y               J u d g m e n t .                    H a v i n g           c o n s i d e r e d                t h e         m a t t e r ,                 t h e        C o u r t      n o w

r e n d e r s             t h e       f o l l o w i n g                   M e m o r a n d u m                   O p i n i o n           a n d       O r d e r .

                                                                                      I .       B a c k g r o u n d

             D e f e n d a n t ,                    E d w a r d             C .      W a r r e n                ( " W a r r e n " )             w o r k e d             f o r          a     n u m b e r      o f

y e a r s           a s       t h e         V i c e             P r e s i d e n t               a n d            A d m i n i s t r a t o r                     o f       t h e             P l a i n t i f f ,

H o m e - B o u n d                   M e d i c a l                     C a r e           o f          S o u t h e a s t                  T e n n e s s e e ,                         I n c .           ( " t h e

P l a i n t i f f " ) .                             D u r i n g                 t h a t          t i m e              W a r r e n               e n t e r e d                   i n t o          s e v e r a l

e m p l o y m e n t                  a g r e e m e n t s                   w i t h          t h e           P l a i n t i f f ,                 t h e          l a s t          o f         w h i c h       w a s



                                                                                                            3
e x e c u t e d                         o n                        J a n u a r y                  1 ,       1 9 8 8 .                                T h e                 t e r m s            o f           t h a t                    a g r e e m e n t

p r o h i b i t e d                          W a r r e n                      f r o m             c o m p e t i n g                   w i t h                      t h e     P l a i n t i f f                  f o r               t h r e e         y e a r s

f o l l o w i n g                       t h e                      d a t e          o f      h i s        " s e p a r a t i o n "                                     f r o m      e m p l o y m e n t .                              [ C i t a t i o n s

t o        r e c o r d                   o m i t t e d . ]                                   I n        M a r c h           o f                1 9 9 2 ,                   W a r r e n ,              d i s s a t i s f i e d                            w i t h

h i s        j o b ,            l e f t                            t h e      P l a i n t i f f                   t o      b e c o m e                             t h e       E x e c u t i v e                 V i c e - P r e s i d e n t

o f          i t s              p a r e n t                                 c o m p a n y ,                  H e a l t h S p h e r e .                                             W a r r e n                   w a s                   s i m i l a r l y

d i s a p p o i n t e d                                     w i t h           H e a l t h S p h e r e ,                         a n d                     r e s i g n e d                h i s          p o s i t i o n                     t h e r e           i n

1 9 9 3 .                A s                      p a r t                   o f           h i s         s e a r c h               f o r                        a       n e w       j o b ,              W a r r e n                      c o n t a c t e d

D e f e n d a n t                       A l l                       C a r e           ( " A l l            C a r e " ) ,                       a          d i v i s i o n                 o f         H o s p i t a l                       S t a f f i n g

( " H o s p i t a l                                 S t a f f i n g " ) .                                        A f t e r                         m e e t i n g s                      w i t h               s e v e r a l                        s e n i o r

m a n a g e r s ,                          W a r r e n                             s i g n e d             a n           e m p l o y m e n t                                 a g r e e m e n t                    w i t h                   H o s p i t a l

S t a f f i n g                   a n d                      b e g a n               w o r k i n g                a s       t h e                    M a n a g e r                o f       t h e             C h a t t a n o o g a                          A l l

C a r e             o f f i c e                             i n            l a t e           D e c e m b e r                1 9 9 3                            o r         e a r l y            J a n u a r y                       1 9 9 4 .                T h e

p l a i n t i f f                       s u b s e q u e n t l y                                    f i l e d            t h e                 c o m p l a i n t                    i n          t h e         i n s t a n t                    c a s e          o n

J a n u a r y             1 0 ,                     1 9 9 4 ,                     a l l e g i n g                t h a t          W a r r e n ' s                              e m p l o y m e n t                   w i t h                A l l        C a r e

v i o l a t e d                  t h e                      n o n - c o m p e t i t i o n                               c l a u s e                       c o n t a i n e d                i n          t h e        c o n t r a c t                     w i t h

h i m .               T h e                   P l a i n t i f f                             a l s o          s o u g h t                           d a m a g e s                 f r o m           t h e            D e f e n d a n t                        f o r

t h e i r             a l l e g e d l y                                      i n d u c i n g                W a r r e n                            t o             b r e a c h           h i s            c o v e n a n t                        n o t          t o
                          1
c o m p e t e .                         [ F o o t n o t e                                  i n          o r i g i n a l ] .                                        A d d i t i o n a l l y ,                       t h e                 p l a i n t i f f

r e s p o n d e d                       t o                 t h e           c o m p l a i n t               b y          m e a n s                       o f         a n     a n s w e r              a n d       t h e               M o t i o n            f o r

S u m m a r y             J u d g m e n t                                    a t          i s s u e         i n         t h i s                    o p i n i o n ,                 c l a i m i n g                   t h a t                t h e        n o n -



                1
                  T h e         p l       a i       n t        i   f f a l s o           s o u g h t i n j u n c t i v                e         r e l i e             f p r o h i b i t i n g c o n             t i n       u i        n g v i o l a t       i o n    s
o   f     t h e n o n -       c o       m p       e t        e       a g r e e m      e n t .      A d d i t i o n a l l                  y      t h e p              l a i n t i f f s u e d J e a               n i n        e      W a r r e n , N        a n c    y
H   y   d e , a n d S            t e       l l       a        M   e s s e r ,          f o r m e r e m p l o y e e s                         o f t h e                  P l a i n t i f f a n d c u             r r e       n t            e m p l o y e e    s o     f
A   l   l C a r e ,            a l       l e       g i        n   g t h a t               t h e y h a d b r e a c h                       e d t h e                  i r e m p l o y m e n t a g                 r e e       m e        n t s w i t h          t h    e
P   l   a i n t i f f a           n d         h     a d          w r o n g f u          l l y a p p r o p r i a t e d                       P l a i n t              i f f ' s p r o p r i e t a r y                 i n     f o        r m a t i o n .        T h    e
c   l   a i m f o r i          n j       u n       c t        i v e r e l i            e f w a s d i s p o s e d o                         f b y a n                     A g r e e d O r d e r d a t               e d        A p        r i l 2 1 , 1       9 9 4    ,
w   h   i c h a l s o               d       i s       m i      s s e d t h           e c l a i m a g a i n s t                                J e a n i n             e W a r r e n , N a n c y                     H y    d e       , a n d S t             e l l    a
M   e   s s e r .

                                                                                                                                  4
c o m p e t i t i o n                   a g r e e m e n t                      h a d           e x p i r e d ,                   a n d      a n y        c l a i m                  b a s e d          t h e r e o n               w a s

u n e n f o r c e a b l e ,                             a n d         d e n y i n g               a n y             s l a n d e r o u s                 s t a t e m e n t s                          w e r e           m a d e .

                                                                              I I .            S t a n d a r d                   o f      R e v i e w

             E n t r y              o f            s u m m a r y                 j u d g m e n t                    i s          a p p r o p r i a t e                     w h e n             a       c o u r t             f i n d s

t h a t      " t h e r e                    i s         n o       g e n u i n e                  i s s u e                a s      t o      a n y            m a t e r i a l                   f a c t           a n d           t h a t

t h e       m o v i n g                p a r t y                i s       e n t i t l e d                     t o          a      j u d g m e n t                  a s          a         m a t t e r            o f         l a w . "

T e n n . R . C i v . P .                         5 6 . 0 3 .                 T h e            p a r t y             s e e k i n g               s u m m a r y              j u d g m e n t                    b e a r s           t h e

b u r d e n      o f      p r o v i n g                         t o     t h e           c o u r t             t h a t            t h e r e          a r e          n o      d i s p u t e d ,                    m a t e r i a l

f a c t s      c r e a t i n g                      a         g e n u i n e                  i s s u e         f o r             t r i a l .          B y r d             v .         H a l l ,              8 4 7         S . W . 2 d

2 0 8 ,        2 1 5               ( T e n n . 1 9 9 3 ) .                                      I n           c o n s i d e r i n g                          a           m o t i o n                 f o r             s u m m a r y

j u d g m e n t ,          a           c o u r t                s h o u l d                  t a k e      t h e                s t r o n g e s t                 l e g i t i m a t e                   v i e w             o f     t h e

e v i d e n c e          i n            f a v o r                o f      t h e              n o n - m o v i n g                       p a r t y .                I d . ,            a t           2 0 9 .             A     c o u r t

s h o u l d          a v o i d                    w e i g h i n g                   e v i d e n c e ,                      h o w e v e r ,               a s             s u m m a r y                j u d g m e n t                i s

o n l y       a p p r o p r i a t e                             w h e n             t h e         r e s o l u t i o n                      o f        t h e              c a s e            d e p e n d s                  s o l e l y

u p o n      t h e       a p p l i c a t i o n                                o f        a       l e g a l                p r i n c i p a l                  a n d         n o t h i n g                 i s         l e f t         t o

s u b m i t       t o          t h e               t r i e r            o f         f a c t .                 I d . ,             a t      2 1 4 .

                                                                               I I I .            L a w             a n d         A n a l y s i s

             T h e      d e f e n d a n t s '                             M o t i o n                 f o r          S u m m a r y               J u d g m e n t                    i s      b a s e d           u p o n           t h e

t e r m s o f           t h e               e m p l o y m e n t                      a g r e e m e n t                     b e t w e e n            W a r r e n                 a n d        t h e       P l a i n t i f f ,

w h i c h      p r o v i d e s                          i n      p e r t i n e n t                     p a r t :

             1 . 3             T   e m :r                     T h e t e              r m   o f t h i s                       A g r e e m           e n t         i s o n e                    y e a r .          T h e
                               p   a    r
                                     t i e s                        m a y           r e n   e w t h i s                        E m p l o          y m e n        t A g r e                 e m e n t f           r o m
                               t   i    m
                                     e t o                           t i m e           f o r p e r i o                    d s o f                u p t            o o n e                   y e a r e a          c h ,
                               b   u    ti n                       n o e            v e n   t i s t                       h e A g r               e e m e        n t d e e                   m e d t o             b e
                               a   u    t
                                     o m a t                   i c a l l y               r e n e w a b l                   e       a n d               i n           e a c h                    c a s e ,          i t
                               r   e    q
                                     u i r e                   s t h e                 a f f i r m a t i                   v e a c t                i o n          o f e m                p l o y e r            a n d
                               e   m    p
                                     l o y e                   e .
                                          . .                  .
             4 . 1             I n t h e                         e v e n t            t h a t E m p l o y e e b e c o m e s s e p a r a t e d f r o m
                               e m p l o y m                   e n t         o      f     E m p l o y e r  f o r  a n y    r e a s o n ,   w h e t h e r


                                                                                                                      5
                             v o l u n t            a r y o r                   i n v o l u n t a r y , t h e E m p l o y e e s h a l l n o t
                             f o r a                  p e r i o d              o f t h r e e ( 3 ) y e a r s f r o m t h e d a t e o f
                             h i s s e              p a r a t i o             n f r o m s u c h e m p l o y m e n t . . .
                                         .          . .
                             ( a )       C          o m p e t e                 w i t h                  E m p l o y e r                       i n            t h e            C h a t t a n o o g a
                             M a r k e t            .
                                         .          . .
            4 . 6            T h e     e          x p i r a t i           o n       ,          t e r m i n a t i o n , o r c a n c                                           e l     l a t i o n o f
                             t h i s A             g r e e m e n            t           s h a l l i n n o w a y i n v a l i d a                                             t e        o r a f f e c t
                             t h e     E          m p l o y e e           ' s                c o v e n a n t , o b l i g a t i o n s                                             a   n d l i a b i -
                             l i t i e s               s e t f o           r t          h i n t h i s p a r a g r a p h N o .                                               4 ,        e x c e p t t o
                             t h e       e          x t e n t                 t h        a t       i t     m a y     e s t a b l i s h                                         a         d a t e   o f
                             s e p a r a            t i o n .                 [ E        m p h a s i s o u r s ] .

            4 . 7            A     s u s e d h                      e r e i n , t h e w o r d " s e p a r a t i o n " s h a l l b e
                             b     r o a d l y       c              o n s t r u e d      a n d s h a l l     i n c l u d e ,      w i t h o u t
                             l     i m i t a t i o n              ,        s e p a r a t i o n  d u e    t o       d i s a b i l i t y      o r
                             r     e t i r e m e n t              .

            [ C i t a t i o n s                    t o        r e c o r d                o m i t t e d ] .                         T h i s      a g r e e m e n t                    w a s     e x e c u t e d         b y

b o t h     p a r t i e s                a n d      b e c a m e               e f f e c t i v e                        J a n u a r y             1 ,         1 9 8 8 .               A l t h o u g h          W a r r e n

c o n t i n u e d                t o      w o r k             f o r      t h e             P l a i n t i f f                        t h r o u g h              M a r c h              1 9 9 2 ,        h e      n e v e r

e x e c u t e d         a n o t h e r                e m p l o y m e n t                         a g r e e m e n t ,                    n o r          w a s          a n y          a c t i o n          r e n e w i n g

o r     e x t e n d i n g                 t h e          J a n u a r y                  1 s t ,          1 9 8 8             a g r e e m e n t                  t a k e n .

            T h e       t e r m s                d e s c r i b e d                      a b o v e             a r e          s t r i k i n g l y                  s i m i l a r               t o      t h o s e       o f

a n       e m p l o y m e n t                     a g r e e m e n t                       c o n s i d e r e d                         b y            t h e        T e n n e s s e e                   C o u r t        o f

A p p e a l s         i n          B .       &      L .         C o r p .                v .          T h o m a s              &       T h o r n g r e n ,                    I n c . ,           9 1 7       S . W . 2 d

6 7 4       ( T e n n . C t . A p p . 1 9 9 5 ) .                                              I n           t h a t               c a s e ,           a n        e m p l o y e e                   s i g n e d        a n

e m p l o y m e n t                a g r e e m e n t                  a n d              b e g a n             w o r k              w i t h           h i s       e m p l o y e r               o n        J u l y     8 ,

1 9 8 2 .           I d . ,            a t        6 7 7 .               A l t h o u g h                      t h e           t e r m          o f       t h e          a g r e e m e n t               w a s      o n l y

f o r     o n e      y e a r             a n d      i t         w a s         n o t            r e n e w e d                 o r      e x t e n d e d                 b y        t h e       p a r t i e s ,         t h e

e m p l o y e e             c o n t i n u e d                   t o       w o r k                    f o r           t h e          e m p l o y e r              u n t i l               J a n u a r y          1 9 9 4 ,

w h e n      h e      a c c e p t e d                     a      p o s i t i o n                       w i t h           a         c o m p e t i n g                  c o m p a n y .                 I d .          T h e

e m p l o y e r             s u e d ,             c l a i m i n g                       t h a t              t h e           e m p l o y e e ' s                  n e w              j o b      v i o l a t e d          a

c o v e n a n t         i n              t h e       J u l y            8 ,             1 9 8 2              c o n t r a c t                 w h i c h           p r o h i b i t e d                  h i m       f r o m


                                                                                                                 6
c o m p e t i n g                        w i t h                 t h e                e m p l o y e r                    f o r               t h r e e               y e a r s               f o l l o w i n g                          t h e

" t e r m i n a t i o n "                               o f     h i s      e m p l o y m e n t .                             I d .          " T e r m i n a t i o n "                      w a s            n o t         d e f i n e d

i n     t h e         e m p l o y m e n t                          a g r e e m e n t .                          T h e              T e n n e s s e e                 C o u r t            o f         A p p e a l s                   h e l d

t h a t         t h e              n o n - c o m p e t i t i o n                                a g r e e m e n t                         h a d          e x p i r e d              o n         J u l y             8 ,            1 9 8 6 ,

t h r e e        y e a r s                   a f t e r            t h e          e n d         o f      t h e            c o n t r a c t                  t e r m .           I d . ,           a t         6 7 8 .                T h u s ,

e v e n         t h o u g h                      t h e          e m p l o y e e                 c o n t i n u e d                          t o       w o r k          f o r          t h e            e m p l o y e r                   f o r

a l m o s t t w e l v e                             y e a r s ,            t h e             e m p l o y m e n t                     a g r e e m e n t                e x p i r e d                u n d e r                  i t s     o w n

t e r m s            a f t e r                   o n e          y e a r ,              a t      w h i c h                t i m e                 t h e     t h r e e            y e a r               t e r m         f o r             t h e

c o v e n a n t                n o t              t o         c o m p e t e              b e g a n             t o           r u n .               I n     e x p l a i n i n g                    i t s           d e c i s i o n ,

t h e     c o u r t                 s t a t e d :

            [    F    ]   i    r    s    t   ,
                                          n o n - c o m p e t i t i o n         c o n t r a c t s        a r e     c o n s                                                                                    t r u       e    d
            f    a    v   o    r    a    b   l
                                    y t o t h e e m p l o y e e .             A l s o , a s t h e d r a f t e r o                                                                                             f t         h    e
            E    m    p   l    o    y
                                    n t  m   e A g r e e m e n t        [ t h e        e m p l o y e r ]       m u s t                                                                                          t a       k    e
            r    e    s   p    o    n    s   i
                                    b i l i t y f o r i t s a l l e g e d l y a m b i g u o u s p r o v i s                                                                                                   i o n       s    .
            [    T    h   e         E    m   p
                                    l o y e r ] c o u l d h a v e c l e a r l y s t a t e d t h a t t h e                                                                                                     t h r       e    e
            y    e    a   r   c o v e n a n t n o t t o c o m p e t e p e r i o d b e g a n a f t e r                                                                                                           [ t       h    e
            e    m    p   lo y e e ' s ] d e p a r t u r e f r o m t h e c o m p a n y r e g a r d l e s s o f                                                                                                  w h       e    n
            h    e      s t o p p e d w o r k i n g t h e r e . H o w e v e r , [ i t ] d i d n o t a n d                                                                                                       [ i       s    ]
            t    h    u s f a c e d w i t h a c c e p t i n g t h e c o n t r a c t w i t h i t s                                                                                                               m o       s    t
            e    v    i d e n t m e a n i n g .

I d . ,     a t           6 7 8              ( c i t a t i o n s                        o m i t t e d ) .

            T h e              r e a s o n i n g                        s e t          f o r t h         i n         B         &     L      C o r p .          i s         v e r y        p e r s u a s i v e ,                         a n d

i s     d i r e c t l y                      a p p l i c a b l e                       t o      t h e          i n s t a n t                     c a s e .           B y       i t s            o w n         t e r m s ,               t h e

a g r e e m e n t                       b e t w e e n                   W a r r e n              a n d           t h e               P l a i n t i f f                 o n l y            l a s t e d                 f o r             o n e

y e a r .                     I t                e x p i r e d                  o n          D e c e m b e r                       3 1 ,             1 9 8 8 ,             e v e n              t h o u g h                    W a r r e n

c o n t i n u e d                   t o           w o r k         f o r           t h e         p l a i n t i f f                         u n t i l        M a r c h           o f        1 9 9 2 .                 T h e             n o n -

c o m p e t i t i o n                        c l a u s e                s p e c i f i c a l l y                          s t a t e d                 t h a t         i t      b e g a n               t o         r u n            a f t e r

W a r r e n ' s                     " s e p a r a t i o n                             f r o m        e m p l o y m e n t . "                                   T h e           a g r e e m e n t                          f u r t h e r

p r o v i d e d                     t h a t                   " s e p a r a t i o n "                      f r o m                       e m p l o y m e n t                  i s          t o              b e           b r o a d l y

c o n s t r u e d                   a n d           a         s e p a r a t i o n                d a t e             m a y           b e          d e t e r m i n e d               b y         t h e         e x p i r a t i o n


                                                                                                                         7
o f     t h e        a g r e e m e n t .                       T h u s ,              u n d e r           t h e          c l e a r             a n d          u n a m b i g u o u s                     t e r m s         o f

t h e         c o n t r a c t ,                  t h e         n o n - c o m p e t i t i o n                              p e r i o d                 b e g a n             t o           r u n        w h e n          t h e

c o n t r a c t            t e r m i n a t e d                       o n          D e c e m b e r           3 1 ,          1 9 8 8 ,             a n d          e x p i r e d                 o n       D e c e m b e r

3 1 ,      1 9 9 1 .              T h e          n o n - c o m p e t i t i o n                            a g r e e m e n t                    w a s          n o t         i n       e f f e c t              a t      t h e

t i m e        W a r r e n          w e n t            t o      w o r k             f o r      A l l       C a r e ,              t h e r e b y                r e n d e r i n g                    a n y      b r e a c h

o f     i t      i m p o s s i b l e                     a s         a      m a t t e r           o f       l a w .

               I n    a d d i t i o n                  t o      i t s             s u i t       a g a i n s t              W a r r e n                f o r         b r e a c h             o f      c o n t r a c t ,

t h e P l a i n t i f f                       s o u g h t                d a m a g e s          f r o m          D e f e n d a n t s ,                       A l l      C a r e             a n d       H o s p i t a l

S t a f f i n g             f o r              t h e i r                 a l l e g e d           i n d u c e m e n t                      o f           W a r r e n ' s                    B r e a c h .                  A s

s t a t e d          a b o v e ,               t h e         C o u r t             h a s       f o u n d          t h a t          n o         a g r e e m e n t                    b e t w e e n              W a r r e n

a n d      t h e       P l a i n t i f f                     w a s          i n      e f f e c t           a t          t h e      t i m e             o f      h i s             e m p l o y m e n t                 w i t h

A l l         C a r e .             T h u s ,                b e c a u s e                 t h e r e            w a s       n o          c o n t r a c t ,                    t h e r e              c o u l d          n o t

h a v e        b e e n      a n y             b r e a c h ,                a n d      t h e      P l a i n t i f f ' s                        c l a i m             f o r         i n d u c e m e n t                 m u s t

f a i l .

                                                                                       I V .       C o n c l u s i o n

               I n    v i e w            o f      t h e         f o r e g o i n g ,                     t h e       C o u r t            i s          o f      t h e         o p i n i o n              t h a t         t h e

n o n - c o m p e t i t i o n                      a g r e e m e n t                    b e t w e e n              W a r r e n                a n d         t h e       P l a i n t i f f                   e x p i r e d

o n       D e c e m b e r                3 1 ,           1 9 9 1 ,                 w e l l       b e f o r e                W a r r e n                 w e n t             t o       w o r k               f o r       t h e

D e f e n d a n t s               A l l          C a r e         a n d             H o s p i t a l              S t a f f i n g .                      T h e          p l a i n t i f f ' s                    c l a i m s

f o r      b r e a c h            o f         c o v e n a n t                 a n d          i n d u c e m e n t                o f       t h a t             b r e a c h             a r e           n o t         w e l l -

t a k e n        a n d          m u s t          f a i l .                 P l a i n t i f f              o f f e r e d                 n o       e v i d e n c e                   t o       s u p p o r t             i t s

a l l e g a t i o n s                   o f      s l a n d e r .

               I t        i s           t h e r e f o r e                         O R D E R E D            t h a t              t h e           d e f e n d a n t s '                             m o t i o n           f o r

s u m m a r y             j u d g m e n t                      i s            G R A N T E D .                           T h e           P l a i n t i f f ' s                         c o m p l a i n t                   i s

t h e r e f o r e               d i s m i s s e d .                       . . .



                                                                                                            8
                                                                             *                         *                   *                     *



             W e     a r e         p e r s u a d e d                   t h a t            t h e            r e s u l t               r e a c h e d                b y      C h a n c e l l o r                   P e o p l e s

i s     w e l l       s u p p o r t e d                   b y         t h e         r e c o r d                   a n d         b y       p r e v a i l i n g                      l a w .               W e       s h o u l d

p o i n t          o u t ,           h o w e v e r ,                   t h a t                 p a r a g r a p h                      4 . 6 ,              i n           o u r       e s t i m a t i o n ,                       i s

a m b i g u o u s            s i n c e               t h e r e         i s        n o          e x p l a n a t i o n                     i n             t h e       c o n t r a c t              o f          w h a t         t h e

p a r t i e s           m e a n t               b y       t h e             p h r a s e                    " e x c e p t                t o              t h e           e x t e n t         t h a t              i t          m a y

e s t a b l i s h              a         d a t e           o f           s e p a r a t i o n . "                                        A m b i g u o u s                        p r o v i s i o n s                     o f       a

c o v e n a n t          n o t            t o          c o m p e t e                m u s t                 b e       c o n s t r u e d                      a g a i n s t                t h e          e m p l o y e r .

S e e     A l l r i g h t                A u t o         P a r k s                 v .          B e r r y ,               4 0 9         S . W . 2 d                 3 6 1        ( T e n n . 1 9 6 6 ) ,                       a n d

t h e       c a s e s          c i t e d               t h e r e i n .                         T h e          p h r a s e               i s          a       p e r m i s s i v e                   p h r a s e                 a n d

d o e s      n o t      r e q u i r e                  a n y         a c t i o n               b y          e i t h e r              p a r t y .                  W h e n        c o u p l e d                 w i t h         t h e

p h r a s e        " t h e           w o r d           ' s e p a r a t i o n '                             s h a l l           b e      b r o a d l y                    c o n s t r u e d "                   t h e      o n l y

a p p a r e n t         a n d            r e a s o n a b l e                     c o n s t r u c t i o n                        i s      t h a t                 t h e      p a r t i e s ,              o r       e i t h e r

o f     t h e m ,        h a v e            t h e         o p t i o n               o f          u s i n g             t h e           e x p i r a t i o n ,                       t e r m i n a t i o n ,                       o r

c a n c e l l a t i o n                   d a t e          a s         t h e             d a t e              o f         s e p a r a t i o n                        f o r        t h e       p u r p o s e s                    o f

b e g i n n i n g             t h e         t e r m            o f       t h e            c o v e n a n t                  n o t          t o            c o m p e t e .                  T h e r e f o r e ,                    w e

c o n c u r          w i t h             t h e          f i n d i n g                    o f           t h e          t r i a l               c o u r t                  h a d       e x p i r e d                 b e f o r e

W a r r e n a c c e p t e d o t h e r e m p l o y m e n t i n c o m p e t i t i o n w i t h t h e p l a i n t i f f .

A c c o r d i n g l y ,                  w e          l i k e w i s e              f i n d                 t h a t        t h e r e             i s          n o         g e n u i n e            i s s u e             a s      t o

a n y        m a t e r i a l                   f a c t           a n d             t h a t                  t h e         d e f e n d a n t s                            a r e       e n t i t l e d                     t o       a

j u d g m e n t          a s         a         m a t t e r            o f         l a w .



             W e        s h o u l d                  n o t e          t h a t             t h e              a p p e l l e e s                  a r g u e                  t h a t         " e v e n              i f          t h e

c o v e n a n t              n o t             t o       c o m p e t e                    d i d              n o t         e x p i r e                     o n           D e c e m b e r                3 1 ,           1 9 9 1 ,



                                                                                                                  9
a p p e l l a n t            H o m e - B o u n d ' s                  m a i n       c a u s e         o f    a c t i o n         a g a i n s t              a p p e l l e e s         f o r

i n t e n t i o n a l               i n d u c e m e n t              t o      b r e a c h       o f     c o n t r a c t          w o u l d      f a i l             a s     a   m a t t e r

o f     l a w . "            T h e           a p p e l l a n t               c o r r e c t l y         p o i n t s       o u t       t h a t          t h i s             i s s u e   w a s

n o t       a d d r e s s e d                b y     t h e         t r i a l        c o u r t         e x c e p t       i n       t h e       c o n t e x t                 t h a t   t h e

c l a i m       m u s t            f a i l         b e c a u s e           t h e     c o n t r a c t          h a d      e x p i r e d .                W e          d e c l i n e      t o

a d d r e s s        a n      i s s u e            b a s e d         u p o n       a n    a r g u m e n t           w h i c h       m u s t          a s s u m e            t h a t   o u r

o p i n i o n        o n       a       p r e v i o u s              i s s u e       i s     e r r o n e o u s .



             T h e         j u d g m e n t            o f         t h e       t r i a l     c o u r t        i s      a f f i r m e d          i n          a l l         r e s p e c t s .

C o s t s       a r e        a s s e s s e d                t o      t h e       a p p e l l a n t          a n d      t h i s       c a s e          i s       r e m a n d e d         t o

t h e     t r i a l          c o u r t .

                                                                                            _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                                            D o n T . M c M u r r a y , J .


C O N C U R :

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
H e r s c h e l P . F r a n k s , J u d g e

_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J u d g e




                                                                                             1 0
                                                I N    T H E      C O U R T     O F      A P P E A L S   O F   T E N N E S S E E

                                                                                                                            FILED
                                                                                                                           February 6, 1998
H O M E B O U N D                 M E D I C A L C A R E O F                                 )     H A M I L T O N C H A N C E R Y
S O U T H E A S T                 T E N N E S S E E , I N C . ,                             )     C . A . N O . 0 3 A 0 1 - 9 7 0 7 - C H - 0 0 3 0 3
                                                                                                                          Cecil Crowson, Jr.
                                                                                            )                               Appellate C ourt Clerk
                                  P l a i n t i f f - A p p e l l a n t ,                   )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
v s .                                                                                       )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
                                                                                            )
H   O   S   P   I T A   L     S   T A   F   F   I N G S E      R V I C E   S O F            )
T   E   N   N   E S S   E E   ,     I   N   C   . , E D W      A R D W     A R R E N ,      )
J   E   A   N   I N E     W   A   R R   E   N   , N A N C      Y H Y D     E , A L L        )
C   A   R   E     P R   O F   E   S S   I   O   N A L S E      R V I C E   S , A N D        )
S   T   E   L   L A     M E   S   S E   R   ,                                               )
                                                                                            )   H O N O R A B L E H O W E L L      N .   P E O P L E S ,
                                  D e f e n d a n t s - A p p e l l e e s .                 )   C H A N C E L L O R




                                                         CONCURRING OPINION

                                  I concur in the result reached by Chancellor Peoples

and the majority opinion.                                                      I also agree with the majority’s

conclusion -- which is different from that of the Chancellor’s --

that paragraph 4.6 of the employment agreement of January 1,

1988, is ambiguous.                                              I agree with the majority opinion that the

agreement can be reasonably construed as set forth at page 8 of

that opinion; however, I disagree with the majority’s statement

that its interpretation is “the only apparent and reasonable

construction.”                                        This is because I agree with the appellant that

the subject language can be reasonably construed to mean that the
“ending” of the subject employment agreement does not “affect”

the covenant not to compete unless that agreement ends, for

whatever reason, at the same time that the defendant, Edward C.

Warren, ceases to work for the company.   I believe that the

simultaneous occurrence of these two events is a reasonable

interpretation of what is contemplated by the language -- “except

to the extent that it [the ‘expiration, termination, or

cancellation of this Agreement’] may establish a date of

separation.”   In other words, the termination of the subject

employment agreement does not affect -- does not trigger the

start of the non-competition period -- unless the employee leaves

the company when the period of employment set forth in the

agreement ends.   It seems to me that the words “may establish a

date of separation” can be reasonably construed to mean “may be

the actual date Warren leaves the company’s employment.”

          The appellant’s construction of the subject language is

also appealing because -- unlike the interpretation set forth in

the majority opinion -- it avoids a construction that permits the

running of the non-compete period during a time that the employee

is still working for his employer.    In the typical case, a non-

compete restriction is intended to start when a person first

ceases to be employed.   While still employed, a non-compete

provision is not necessary:   an at-will employee is obligated to

provide faithful service or face termination; and an employee for

a definite term is required to be loyal to his or her employer or

face termination for cause.

          However, since I believe this non-compete provision can

be reasonably interpreted in two different ways -- one favorable


                                1 2
to the employee as set forth in the majority opinion and one

favorable to his former employer as set forth above -- I agree

that we much adopt the one favorable to the employee in keeping

with the teaching of B & L Corp. v. Thomas & Thorngren, Inc., 917
S.W.2d 674, 678 (Tenn.App. 1995), the relevant holding of which

is set forth in the majority opinion.

          Accordingly, I concur in the result reached by the

majority for the reasons set forth in this concurring opinion.



                                     __________________________
                                     Charles D. Susano, Jr., J.




                               1 3